                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION


RADOSLAW ZEGLINSKI, Individually  )
and as attorney in fact, HEIRS OF )
KATARZYNA ZIENKIEWICZ,            )
MIECZYSLAW ZIENKIEWICZ, CELINA    )
ZEGLINSKA, and PRZEMYSLAW         )
ZEGLINSKI                         )
                       Plaintiffs,)
                                  )
v.                                )                 JUDGMENT
                                  )
                                  )                 No. 7:18-CV-114-FL
DONNA POSEY PAZIUK, also known as )
Donna Posey,                      )
               Defendant.         )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss for failure to comply with court’s discovery order
or failure to prosecute, and defendant’s motion to dismiss plaintiff Katarzyna Zienkiewicz upon
notice of death.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
April 9, 2020, and for the reasons set forth more specifically therein, defendant’s motions to
dismiss are GRANTED. Plaintiffs’ claims are DISMISSED with prejudice.

This Judgment Filed and Entered on April 9, 2020, and Copies To:
Radoslaw Zeglinski (via US mail) Pelican Walk 215, Hampstead, NC 28443
Heirs of Katarzyna Zienkiewicz / Mieczyslaw Zienkiewicz / Celina Zeglinska / Przemyslaw
Zeglinski (via US mail) 11 Teczowa, Wierzchowice 56-300, Poland
Alexander C. Dale / Christopher S. Edwards (via CM/ECF Notice of Electronic Filing)

April 9, 2020                        PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
